Citation Nr: 1449984	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1983 to January 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In an October 2014 Brief Presentation, the Veteran's representative touched upon several issues which are not currently on appeal before the Board.  First, the representative asserted that not all manifestations of Chiari I malformation have been rated, and that specifically arm and hand tremors and depression have not been considered in the rating.  The Brief claimed that the Veteran was seen for those symptoms as early as 1994.  A January 2013 rating decision denied service connection for Chiari I malformation.  That issue is therefore referred to the Agency of Original Jurisdiction (AOJ) as a claim to reopen the claim for service connection for Chiari I malformation.

In the same Brief Presentation, the Veteran's representative stated that the 1994 rating decision which denied service connection for a back disability did not rely on all the available evidence, namely that it ignored 1993 in-service X-ray findings.  That issue is therefore referred to the AOJ as a claim to reopen the claim for service connection for a back disability.

Finally, the representative reported that the Veteran wished to be rated for dioxin-related conditions, such as diabetes or coronary artery disease, due to having been stationed in Guam in the 1980s and being possibly exposed to dioxin while there.  Again, the Board does not have jurisdiction over those issues, as they have not been adjudicated by the AOJ, and are being referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's sinusitis disability is not manifested by incapacitating episodes requiring prolonged antibiotic treatment, or more than three non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, or radical sinus surgery.


CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated March 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2014 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.10 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Increased Rating for Sinusitis

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from disabilities and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which rating to assign, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran's sinusitis is currently rated under Diagnostic Code 6513 for chronic maxillary sinusitis.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2014).  The Veteran contends that her current noncompensable rating does not adequately reflect the true nature and degree of her disability.

Rating for sinusitis are assigned according to the General Rating Formula for Sinusitis, which states that a 0 percent rating is assigned for sinusitis when it is detected by x-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2014).

The criteria for compensable ratings of sinus conditions are stated in the conjunctive, which means that all three conditions must be met, headaches, pain, and crusting or purulent discharge, to warrant a rating of 10 percent or greater.   Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Veteran filed a claim for an increased rating for sinusitis in November 2007.  Therefore, the relevant question is the state of disability since November 2006.  38 C.F.R. § 3.400 (2014).

During a March 2008 VA examination, the examiner reported that the Veteran related sinus congestion with pressure and headaches, frequent nonpurulent drainage, earaches, difficulty breathing due to congestion, and being on medication for her sinuses, which included antibiotics, and denied completely incapacitating episodes secondary to sinusitis.  The Veteran also denied any sinus surgery.  The examiner stated that the Veteran's sinus films were essentially negative.  The examiner diagnosed the Veteran with chronic allergic rhinitis.  The examiner noted no significant nasal polyps, no septal deviation, no purulent discharge or crusting, no scarring or deformity of the nose, and no significant tissue loss.  The examiner stated that the nasal mucosa was pale and edematous with clear drainage bilaterally, and that there was tenderness over the maxillary and frontal sinuses bilaterally.  

A September 2008 VA examination incorporated the findings of the March 2008 examination, and the examiner noted that the Veteran did not report any changes since March 2008 and that the physical findings were the same as they were six months prior.   

A September 2010 VA examination found that the Veteran experienced intermittent sinusitis.  The Veteran reported that she experienced about two headaches a month, which she ascribed to her sinusitis, which was triggered by environmental allergens and relieved by taking pain medication and resting.   

An October 2012 VA evaluation revealed no obvious air-fluid level, soft tissue mass, or bone destruction.  Nasal turbinates on the left appeared larger than on the right.  The examiner noted that mucoperiosteal thickening in the left maxillary sinus could not be entirely excluded.  

A May 2013 VA examination reported that the Veteran had a CT of the sinuses done in March 2013.  The CT found no asymmetric soft tissue mass lesion and no air fluid levels or opacofocation in the paranasal sinus anatomy.  The left and right frontoethmoidal and sphenoethmoidal recesses were open.  The examiner opined that the Veteran had rhinitis.   

VA and private treatment records show ongoing complaints of, and treatment for, allergic rhinitis, runny and stuffy nose, and infrequent upper respiratory problems.  The Veteran seems to have received regular allergy treatment and injections, but has not received regular treatment for sinusitis.  The only treatment for sinusitis evidenced in the treatment records during the period on appeal took place in April 2009, when the Veteran was diagnosed with acute sinusitis and treated for sinus congestion.  Although it is outside the appeals periods, the only other post-service treatments for sinusitis noted in the medical record were in July 1999 and June 2002, when the Veteran was treated for sinusitis with prescription medication, including antibiotics, and diagnosed with maxillary and ethmoid sinus disease.  

The Board finds no objective evidence that would warrant a compensable rating under Diagnostic Code 6513 for sinusitis.  VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).

Applying the pertinent rating criteria to the facts, the Board notes that a 50 percent rating for the Veteran's sinusitis is not warranted because the record does not indicate that the Veteran has undergone radical sinus surgery with chronic osteomyelitis.  A 10 percent or 30 percent disability rating is also not warranted.  The medical evidence does not demonstrate that the Veteran has experienced one or more incapacitating episodes of sinusitis every 12 months requiring prolonged antibiotic treatment.  The Board has considered the Veteran's assertions in the notice of disagreement that she was treated with antibiotics for the sinus condition.  However, in the absence of evidence demonstrating prolonged antibiotic treatment, the Board affords the Veteran's statement significantly less probative weight than the multiple VA examiners who have considered the Veteran's statements and medical record and found insufficient evidence of prolonged antibiotic treatment, or any regular treatment for sinusitis.

Even were the Board to find the Veteran's substantive appeal statement to be an adequate delineation of her sinusitis symptoms, the Board is troubled by the absence of any support in the medical evidence of record supporting regular antibiotic treatment, regular incapacitating or non-incapacitating episodes, regular headaches, pain, and purulent discharge or crusting.  The Board recognizes that treatment records between April 1998 and May 2013 show evidence of headaches, but the headaches that the Veteran experienced were judged to be related to another disability, and not her sinusitis, and largely resolved after a 2009 surgery.  Similarly, during the VA examinations there was no evidence of concurrent headaches, pain, or purulent discharge or crusting, or any regular antibiotic treatment, or regular incapacitating or non-incapacitating episodes.  No other medical records in the claims file demonstrate those symptoms.  Thus, the medical evidence does not show more than episodes of sinusitis involving headaches, pain, and purulent discharge or crusting in any 12 month period during the appellate period.  Therefore, the Board concludes that a compensable rating is not warranted under Diagnostic Code 6513.
Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability was not duplicative of or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, a separate or higher rating is not available under a different Diagnostic Code.  The evidence does not show that the Veteran has a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Therefore, a separate or higher rating is not warranted under Diagnostic Code 6502 or Diagnostic Code 6522.  None of the VA examinations found any evidence of nasal polyps, so a rating under Diagnostic Code 6522 on that basis is not warranted. The Veteran does not have scars or loss of part of the nose, so a rating under Diagnostic Code 6504 is not warranted.  The Board notes that the Veteran has been treated for headaches, but for the most part these headaches have been associated with other problems and not with sinusitis, and have resolved following surgical intervention.  To the extent that she does have headaches associated with his sinusitis, the Board has considered whether a higher rating could be applied under  Diagnostic Code 8100.  38 C.F.R. § 4.124a (2014).  However, the evidence does not indicate that the Veteran experiences prostrating attacks that occur on average once per month.  Therefore, a higher rating under Diagnostic Code 8100 is not warranted.

The Board finds that a compensable rating is not warranted for the Veteran's sinusitis.  Furthermore, the Board concludes that assignment of staged ratings is not applicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board also has considered whether the claim should be referred for the consideration of the assignment of an extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case should include such factors as marked interference with employment or frequent periods of hospitalization.  Fanning v. Brown, 4 Vet. App. 225 (1993).

A three-step inquiry determines whether a Veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).

The evidence in this case does not show an exceptional disability picture such that the available ratings for service-connected sinusitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sinusitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has reported at various times sneezing, runny nose, congestion, and headaches.  The evidence does not demonstrate that the symptoms are experienced at times sufficient to warrant a compensable rating, but those symptoms are precisely the type contemplated under Diagnostic Code 6513. 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment due to sinusitis.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. 3.321(b)(1) (2014).


ORDER

Entitlement to a compensable rating for sinusitis is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


